     Case 3:21-cr-00085-CAB Document 47 Filed 05/07/21 PageID.102 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12     UNITED STATES OF AMERICA,                  Case No.: 21-CR-85-CAB
13                 Plaintiff,                     ORDER AND JUDGMENT ON
                                                  UNITED STATES’ MOTION TO
14           v.                                   DISMISS
15     JACQUES ALLAN HICKS,
16                 Defendant.
17
18          The Court having considered the United States’ motion to dismiss, and good cause
19    appearing, IT IS HEREBY ORDERED that this case is dismissed with prejudice.
20    Furthermore, the bond as to the defendant is exonerated.
21
22          IT IS SO ORDERED.
23
24    DATED: 5/7/2021
25                                                HON. CATHY ANN BENCIVENGO
                                                  United States District Judge
26
27
28
